Citation Nr: 1513939	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for frequent urination, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a low libido, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.

7.  Entitlement to an initial rating in excess of 10 percent for left hip arthritis.
8.  Entitlement to an initial rating in excess of 10 percent for right hip arthritis.

9.  Entitlement to an initial compensable rating for right shoulder scar.

10.  Entitlement to an initial compensable rating for right shoulder residuals, rotator cuff repair and decompression.

11.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to September 1985 and from March 2006 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2010 rating decisions of the VA Regional Office (RO) in Detroit, Michigan.  
In November 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran's testimony indicates that he may be unemployable due to his service-connected disabilities.  In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the issue of entitlement to a TDIU is before it.

The issues of service connection for sleep apnea and a cervical spine disorder have been raised by the record in an August 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  At his hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  A remand is necessary to obtain these records.

On remand, the Board also finds that additional examinations would be beneficial.  The Veteran's hearing testimony indicates that he believes his frequent urination and low libido are secondary to medications taken for disabilities and/or his service-connected lumbar spine and bilateral hip disabilities.  As no examination addressing secondary service connection has been provided to the Veteran, the Board concludes that a new examination is warranted.  Regarding his left ankle, although no disorder was shown on examination in 2008, the Veteran's testimony indicates that he may now have a current disorder.  As for his irritable bowel syndrome, the Veteran has not been provided an examination to determine if such is an undiagnosed illness resulting from his Gulf War service.  In light of his testimony, the Board concludes that such an examination is necessary.  As for his initial rating claims, the Veteran's testimony indicate that they may have worsened in severity since the last examinations in 2008, especially his hips since he has undergone total hip replacements in 2013 and 2014.  Therefore, new examinations are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for claims of entitlement to frequent urination and a low libido on a secondary basis in accordance with 38 C.F.R. § 3.310; irritable bowel syndrome based on an undiagnosed illnesses in accordance with 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317; and entitlement to a TDIU.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of the positive determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

3.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from Dr. F; from Dr. C.O.; from Dr. A.A.; from Dr. V.M.; and from Dr. M.R.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

4.  After completing (1)-(3) above, accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed frequent urination disorder; ankle disorder, low libido disorder; and irritable bowel syndrome.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A.  For the Veteran's frequent urination disorder and low libido disorder, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed frequent urination disorder and low libido disorder are directly related to the Veteran's military service or are caused or aggravated (permanently worsened beyond normal progression) by his service-connected degenerative disc disease of the lumbosacral spine, bilateral hip disabilities, and/or medications taken for his service-connected disabilities [If any disorder is found to have been aggravated by his service-connected degenerative disc disease of the lumbosacral spine, bilateral hip disabilities, and/or medications taken for his service-connected disabilities, the examiner should quantify the approximate degree of aggravation.]  

B.  For the Veteran's left ankle, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed left ankle disorder is directly related to the Veteran's military service.  The examiner should address the in-service left ankle sprain in April 2006.

C.  For the Veteran's irritable bowel syndrome (IBS), the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran has, or previously had, this disability; and if so, discuss when the Veteran has had this disability and the symptoms (severity) thereof.  If the disability is not diagnosed, further discussion of the complained of gastrointestinal symptoms and the diagnosis related to these symtpoms should be provided.

For all of the above requested opinions, a complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  After completing (1)-(3) above, accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected psychiatric, back, bilateral hip, scar, and right shoulder disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A.  For the Veteran's PTSD, all pertinent psychiatric symptoms found should be noted in the examination report.  The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  

B.  For the Veteran's degenerative disc disease of the lumbosacral spine, the examiner should:

i.  Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii.  Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

C.  For the Veteran's bilateral hips, the examiner should:

i.  Provide the range of motion of the Veteran's bilateral hips and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Discuss whether the bilateral total hip replacements are manifested by moderately severe residuals of weakness, pain or limitation of motion; markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; or following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  

iii.  Elicit information as to any associated symptomatology, to include impairment of the thigh (limitation of abduction, adduction and rotation); flail joint of the hip; and impairment of the femur.  The examiner should also note whether there was ankylosis prior to the total hip replacements.

D.  For the Veteran's right shoulder scar, the examiner should describe all current manifestations associated with the scar, including the specific size of the scar or the size of the area affected; whether it causes limitation of motion (if so, perform range of motion studies of the affected part); whether it is unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated.  The extent of any disfigurement or deformity resulting from the scar should be annotated in the examination report.

E.  For the Veteran's right shoulder joint, the examiner should:

i.  Provide the range of flexion of the Veteran's right shoulder and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii.  Discuss whether there is any impairment of the humerus, to include loss of head, nonunion, fibrous union, recurrent dislocation at scapulohumeral joint, and malunion; any impairment of the clavicle or scapula, to include dislocation, nonunion, and malunion; and whether there is ankylosis of scapulohumeral articulation.

F.  In providing the opinion(s), the examiner(s) should discuss the impact of these disabilities on the Veteran's ability to gain and retain substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

6.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







